Citation Nr: 0200695	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  96-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of service-connected 
laminectomy at L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1966 to March 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 decision by 
the RO which denied an increased rating for the veteran's 
service-connected low back disability.  The case was remanded 
by another Board member on two occasions; i.e. August 1998 
and April 2000.  On the first occasion, the Remand was 
ordered to obtain additional medical evidence.  On the second 
occasion, the case was remanded in order for the RO to 
consider additional evidence submitted directly to the Board 
without a waiver of agency of original jurisdiction 
consideration. 

In February 2001, the RO wrote the veteran asking him to 
clarify whether he wished to file a claim for pension or a 
claim for entitlement to a total disability rating based on 
individual unemployability.  The appropriate forms were 
included for his completion.  The veteran did not respond to 
this letter.  This issue is thus not for appellate 
consideration.  In addition, the veteran appears to be 
raising a claim for service connection for arthritis in 
joints other than the low back.  (See for example VA Form 1-9 
containing two dates-August 13, 1996 and June 12, 1996).  
There have been suggestions of the presence of rheumatoid and 
psoriatic arthritis.  This matter, which is not inextricably 
intertwined with the issue on appeal, is referred to the RO 
for appropriate action.  


REMAND

Although further delay is regrettable, the undersigned finds 
that additional development must be accomplished prior to 
further consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in August 1998 primarily for an examination to determine the 
current status of the veteran's service-connected low back 
disorder and, specifically, to determine whether the veteran 
has any functional impairment, thus warranting an increased 
evaluation under the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the veteran was examined by VA in 
October 1998, the examiner did not provide any information to 
evaluate the degree of functional impairment under DeLuca.  
An addendum to the October 1998 examination was associated 
with the claims file in February 1999.  However, the addendum 
was not written by the physician who had examined the veteran 
in October 1998.  The author/physician of the addendum had 
not examined the veteran and his findings were not 
sufficiently detailed to evaluate the degree of functional 
impairment under DeLuca.  

The Board specifically requested that the orthopedic examiner 
express the degree of functional impairment found in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca.  The examiner's comments 
concerning DeLuca considerations on the February 1999 
addendum were not responsive to the questions posed.  
Furthermore, the examiner did not comment on the degree of 
any possible functional impairment during flare-ups.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Board finds 
that the October 1998 VA examination and the subsequent 
addendum were not responsive to the directions of the Board 
remand.  

In view of the fact that the most recent VA examination was 
conducted more than three years ago, and the requested 
findings under the holding in DeLuca were not provided, the 
Board finds that a more contemporary examination should be 
undertaken prior to appellate consideration.  

Also, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing VA claims.  Among other things, this law 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).    

Because of the change in the law brought about by the VCAA 
and the implementing regulations, the RO has not been 
afforded the opportunity of initially considering the 
increased rating issue under the new act.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time, as the 
duty to assist has not been fully complied with.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

On remand of the appeal, the Board stresses that while the VA 
has a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a higher rating for his 
service-connected low back disorder.  The 
RO should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of his claim.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for any low back problems 
since his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  

4.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the veteran, the veteran 
should be so notified and informed that 
he may obtain and submit any pertinent 
records.  

5.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the severity of his service-
connected low back disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review, and the examiners should indicate 
whether they have reviewed the claims 
file.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the 
examiners find that it is not feasible to 
answer a particular question or follow a 
particular instruction, they should so 
indicate and provide an explanation.  The 
findings should be typed or otherwise 
recorded in a legible manner.

The orthopedic examiner should provide 
answers to the following:  

I.  Was the claims folder reviewed?

II.  What are the ranges of motion 
in degrees of the lumbar spine, and 
what is considered normal ranges of 
motion in degrees?  

III.  Is there listing of the whole 
(lumbar) spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending?  

IV.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
so, these determinations should be 
expressed, if feasible, in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

V.  Whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbar spine is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

VI.  Whether the veteran's surgical 
scar of the back is tender and 
painful on objective demonstration 
and whether it is poorly nourished 
with repeated ulceration?

The neurological examiner should answer 
the following questions:  

I.  Was the claims folder reviewed?

II.  Whether the veteran has any 
neurological manifestations 
referable to the service connected 
disability; and, if so, all such 
manifestations should be described 
in detail.

III.  Whether the veteran has (a) 
persistent symptoms compatible with 
sciatic neuropathy; (b) 
characteristic pain; (c) 
demonstrable muscle spasm; (d) 
absent ankle jerk; or (e) other 
neurological findings appropriate to 
the site of any diseased disc which 
is due to his service-connected low 
back disability.

IV.  If attacks of intervertebral 
disc syndrome are present, (a) 
whether the attacks are recurrent, 
(b) whether there is intermittent 
relief, or (c) whether there is 
little intermittent relief.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected low back disability, 
and have responded to all questions 
posed.  In addition, the RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should be given as to whether a separate 
rating may be assigned for the scar of 
the veteran's back.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994 wherein 
the Court held that evaluations for 
distinct disabilities resulting from the 
same injury could be rated separately so 
long as the symptomatology for one 
condition was not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.  

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

